         Case 2:20-cv-00011-JJV Document 13 Filed 08/06/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

DANIEL WEDDINGTON                                                             PLAINTIFF

v.                                2:20-cv-00011-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                            DEFENDANT



                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice.

       DATED this 6th day of August 2020.




                                         __________________________________________
                                         JOE J. VOLPE
                                         UNITED STATES MAGISTRATE JUDGE
